Citation Nr: 1709137	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, including as due to in-service asbestos exposure.

2.  Entitlement to an automobile and adaptive equipment or adaptive equipment only.

3.  Entitlement to special monthly compensation based on aid & attendance/housebound status.


REPRESENTATION

Appellant represented by:	George Sink, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1979.  He died in October 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of service connection for chronic obstructive pulmonary disease, including as due to in-service asbestos exposure (which was characterized as chronic obstructive pulmonary disease (claimed as COPD)).  The Veteran disagreed with this decision in March 2012.  He perfected a timely appeal in August 2014 and requested a videoconference Board hearing.

This matter also is on appeal from an October 2013 rating decision in which the RO denied the Veteran's claim of entitlement to an automobile and adaptive equipment or adaptive equipment only.  The Veteran disagreed with this decision in January 2014.  He perfected a timely appeal in August 2014.

This matter finally is on appeal from a November 2013 rating decision in which the RO denied the Veteran's claim of entitlement to special monthly compensation based on aid & attendance/housebound status.  The Veteran disagreed with this decision in December 2013.  He perfected a timely appeal in August 2014.

The Veteran appointed his attorney to represent him before VA by filing a properly executed VA Form 21-22a in May 2016.

In August 2016 correspondence, the Veteran withdrew his request for a videoconference Board hearing.  See 38 C.F.R. § 20.704 (2016).



FINDING OF FACT

On October 18, 2016, the Board was notified by the VA RO, Columbia, South Carolina, that the appellant died in October 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


